DETAILED ACTION
Response to Amendment
This is office action regarding application 16/439,956 filed June 13, 2019, is in response to the applicants arguments and amendments filed July 11, 2022. Claims 1, 14, and 28 have been amended. Claim 27 has been cancelled. Claims 1-5, 8-11, 14-18, 21-24, and 28 are pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ amendments to the claims and the specification have overcome some of the rejections previously set forth in the Office Action mailed April 11, 2022. Claim 27 has been cancelled and therefore all objections and rejections are withdrawn. Applicants amendments to claims 1, 14, and 28 have been deemed sufficient to overcome the previous 35 USC 103 art rejection through the inclusion of “a vehicle behavior model for the transmitting vehicle limited by the vehicle limited by the vehicle physical capability”, as supported by the specification. However as this changes the scope of the claims, new rejections have been made based on the changes in scope of the previously rejected claims, new art rejections have been added below with changes to reflect amendments. 
Applicant’s arguments with respect to claim(s) 1-5, 8-11, 14-18, 21-24, and 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 9, 14-16, 22, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Buburuzan (US-20180319403) in view of Duncan (US-20150161894) and further in view of Maluf (US-20190266498). 

Regarding claim 1, Buburuzan teaches a method of controlling a vehicle comprising (Paragraph [0020], "In at least some exemplary embodiments, the method can also comprise longitudinally controlling the transportation vehicle parallel to the identified gap in traffic.")
receiving an intention message (Paragraph [0028], "Exemplary embodiments also provide a broad control system for a transportation vehicle, designed to receive a driving intention message")
including a motion plan from a transmitting vehicle wherein the motion plan comprises a trajectory of the transmitting vehicle (Paragraph [0018], "In some exemplary embodiments, the at least one vehicle-to-vehicle status message can comprise information relating to a position and/or a trajectory of the at least one further transportation vehicle.") (Paragraph [0023], “The driving intention message can comprise an item of information relating to a future lane change request of the transportation vehicle.”, here the system is capable of receiving a driving intention message which contains a future lane change request which is interpreted as being a motion plan)
and one or more vehicle descriptors associated with the transmitting vehicle (Paragraph [0049], "to provide transportation vehicles in a surrounding area with information relating to the transportation vehicle, for example, a position, a speed, a trajectory and/or a transportation vehicle type", here the vehicle descriptor is a type of vehicle and Paragraph [0036] of the instant application defines a vehicle descriptor "As a further example, vehicle descriptors may include vehicle physical capabilities, such as vehicle type, vehicle turning radius, vehicle top speed, vehicle maximum acceleration, etc.")
and wherein the one or more vehicle descriptor comprise a vehicle physical capability (Paragraph [0049], "to provide transportation vehicles in a surrounding area with information relating to the transportation vehicle, for example, a position, a speed, a trajectory and/or a transportation vehicle type", here Paragraph [0036] of the specification defines a vehicle type as a physical capability "As a further example, vehicle descriptors may include vehicle physical capabilities, such as vehicle type, vehicle turning radius, vehicle top speed, vehicle maximum acceleration, etc” )
parsing the intention message to identify the motion plan for the transmitting vehicle (Figure 5, item 230, "Determine information relating to a driving maneuver", here item 230 is preceded by receiving the intention message and parsing of the intention message is being interpreted as examining or analyzing the intention message to determine a motion plan and here the system is determining information relating to a driving maneuver from the intention message)
and controlling the vehicle based at least in part on the motion plan and the behavior prediction (Paragraph [97&0100], “The method also comprises providing 240 driving assistance to perform the driving maneuver. The process of providing 240 the driving assistance can correspond, for example, to automated performance of the driving maneuver, for example, via a driving assistance system or by adapting an automatically moving transportation vehicle.”) (Figure 5) (Paragraph [0095], "The ascertaining process 220 can estimate whether a speed of the transportation vehicle 205 as the accept transportation vehicle and the speed of the request transportation vehicle match, with the result that cooperation is possible. In this case, it can proceed from its current speed (also its planned speed depending on the degree of automation) and a predicted speed of the request transportation vehicle. This prediction may, on the one hand, on the messages received by the request transportation vehicle”, here the speed of the vehicle is being set based on messages received from another vehicle and the predicted speed of the vehicle).
However Buburuzan does not explicitly teach that wherein the vehicle physical capability comprises at least one of a turning radius, a vehicle top speed, and a vehicle maximum acceleration.
Duncan teaches a vehicle system configured to determine a characteristic of an autonomous driving program and the characteristic may be transmitted to one or more nearby vehicles including
wherein the vehicle physical capability comprises at least one of a turning radius, a vehicle top speed, and a vehicle maximum acceleration Paragraph [0025], “The time-varying handling characteristics may include kinematic characteristics, such as a turning radius”) (Paragraph [0035], “The characteristic may include an adjustable parameter of the automatic-driving software program. … The adjustable parameter may include a maximum acceleration”) (Paragraph [0039], “The adjustable parameter may include a speed parameter, such as a vehicle speed relative to a speed limit (e.g., a speed limit specified by a government body, a manufacturer recommended speed limit, etc.), a plurality of speed settings for a corresponding plurality of speed limits, and/or the like.”)
Buburuzan and Duncan are analogous art as they are both generally related to systems for transmitting information from vehicle to vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the vehicle physical capability comprises at least one of a turning radius, a vehicle top speed, and a vehicle maximum acceleration of Duncan in the method for controlling a vehicle based on data received through intervehicle communication of Buburuzan in order to improve the safety and collision avoidance capabilities of the system by allowing the system to better understand the capabilities of the vehicles in its vicinity (Duncan, Abstract, “The characteristic may be transmitted to one or more nearby vehicles to improve the ability of manual operators and/or automatic-driving software of the nearby vehicles to predict the maneuvers by the vehicle and/or behavior of the vehicle.”).
However neither Buburuzan nor Duncan explicitly teach setting a behavior prediction for the transmitting vehicle based at least in part on a vehicle behavior model for the transmitting vehicle limited by the vehicle physical capability. 
Maluf teaches a system for predicting physical states of a vehicle including setting a behavior prediction for the transmitting vehicle based at least in part on a vehicle behavior model for the transmitting vehicle limited by the vehicle physical capability (Paragraph [0069], “Specifically, according to one or more embodiments of the disclosure as described in detail below, a processor of a vehicle receives a plurality of variables indicative of physical characteristics of the vehicle. The processor uses a machine learning-based model to predict physical states of the vehicle from the plurality of variables indicative of physical characteristics of the vehicle.”, here the system is setting/predicting physical states of the vehicle based on vehicle physical capabilities that are input into a vehicle behavior model). 
Buburuzan, Duncan, and Maluf are all analogous art as they are all generally related to transmitting information to and from vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include setting a behavior prediction for the transmitting vehicle based at least in part on a vehicle behavior model for the transmitting vehicle limited by the vehicle physical capability of Maluf in the method for controlling a vehicle based on data received through intervehicle communication of Buburuzan and Duncan in order to improve the safety and collision avoidance capabilities of the system by allowing the system to better understand the capabilities of the vehicles in its vicinity (Maluf, [0085], “The techniques described herein, therefore, allow for a vehicle or other monitored system to send high fidelity telemetry data for consumption by an application, in a manner that greatly reduces the overhead on the communication infrastructure. In particular, behavioral models can be used to perform simulations and generate synthetic data which can be used in lieu of streaming the actual sensor data in real-time.”).

Regarding claim 2, the combination of Buburuzan, Duncan and Maluf teaches the system as discussed above in claim 1, Buburuzan further teaches
wherein the one or more vehicle descriptors comprise a sensor perceptible attribute (Paragraph [0049], "to provide transportation vehicles in a surrounding area with information relating to the transportation vehicle, for example, a position, a speed, a trajectory and/or a transportation vehicle type", here the system is including a plurality of data points in the message any number of which are perceptible by the host vehicle including a vehicle type)

Regarding claim 3, the combination of Buburuzan, Duncan and Maluf teaches the system as discussed above in claim 1, Buburuzan further teaches
wherein controlling the vehicle based at least in part on the motion plan and the behavior prediction comprises determining an expected region of interest for the vehicle based at least in part on the motion plan (Paragraph [0024], "The process of determining the information relating to the driving maneuver comprises ascertaining information relating to at least one distance to a leading transportation vehicle and/or a trailing transportation vehicle to make it possible to calculate whether the lane change request can be complied with in a possible cooperation area.", here the system is determining a distance to a leading vehicle and a trailing vehicle in order to determine a region of interest/cooperation area based on the lane change request/motion plan)
applying a detection algorithm to received sensor data at the expected region of interest (Paragraph [0053], "In at least some exemplary embodiments, the process of identifying 110 the gap in traffic can determine a map of positions and trajectories of the at least one further transportation vehicle 200, for example, by evaluating the status messages. This map of positions can be supplemented, made more precise or verified by the identification process 110 by the second detection process using an on-board sensor system.", here the system is supplementing its map of positions in the region of interest around the vehicle by applying an identification process/detection algorithm using an on-board sensor system)
to detect the transmitting vehicle in the received sensor data based at least in part on the sensor perceptible attribute (Paragraph [0053], "the process of identifying 110 the gap in traffic can determine a map of positions and trajectories of the at least one further transportation vehicle 200 … This map of positions can be supplemented, made more precise or verified by the identification process 110 by the second detection process using an on-board sensor system … the identification process can determine a more detailed map of positions of the at least one further transportation vehicle 200 and other transportation vehicles or obstacles … the identification process 110 can also calculate the gap in traffic or a plurality of gaps in traffic, for example, based on the map and a length of the at least one further transportation vehicle 200, which may be included in the status messages, or based on sensor data from the transportation vehicle's own on-board sensor system or from remote transportation vehicles.”, here the system is creating a map of the positions of surrounding vehicles based on the received intention messages and supplementing that map using sensor data to detect surrounding vehicles and received sensor perceptible attributes in the statues messages such as the length of the vehicles to determine gaps).

Regarding claim 9, the combination of Buburuzan, Duncan and Maluf teaches the system as discussed above in claim 1, Buburuzan further teaches
wherein the one or more vehicle descriptors comprise a vehicle location attribute (Paragraph [0018], "In some exemplary embodiments, the at least one vehicle-to-vehicle status message can comprise information relating to a position and/or a trajectory of the at least one further transportation vehicle").

Regarding claim 14, Buburuzan teaches a processing device for use in a vehicle, the processing device configured to (Paragraph [0083], "In exemplary embodiments, the control module 14, and/or a control module 24 from FIG. 5a, can correspond to any desired controller or processor or a programmable hardware component.")
receive an intention message (Paragraph [0028], "Exemplary embodiments also provide a broad control system for a transportation vehicle, designed to receive a driving intention message")
including a motion plan from a transmitting vehicle wherein the motion plan comprises a trajectory of the transmitting vehicle (Paragraph [0018], "In some exemplary embodiments, the at least one vehicle-to-vehicle status message can comprise information relating to a position and/or a trajectory of the at least one further transportation vehicle.") (Paragraph [0023], “The driving intention message can comprise an item of information relating to a future lane change request of the transportation vehicle.”, here the system is capable of receiving a driving intention message which contains a future lane change request which is interpreted as being a motion plan)
and one or more vehicle descriptors associated with the transmitting vehicle (Paragraph [0049], "to provide transportation vehicles in a surrounding area with information relating to the transportation vehicle, for example, a position, a speed, a trajectory and/or a transportation vehicle type", here the vehicle descriptor is a type of vehicle and Paragraph [0036] of the instant application defines a vehicle descriptor "As a further example, vehicle descriptors may include vehicle physical capabilities, such as vehicle type, vehicle turning radius, vehicle top speed, vehicle maximum acceleration, etc.")
and wherein the one or more vehicle descriptors comprise a vehicle physical capability (Paragraph [0049], "to provide transportation vehicles in a surrounding area with information relating to the transportation vehicle, for example, a position, a speed, a trajectory and/or a transportation vehicle type", here Paragraph [0036] of the specification defines a vehicle type as a physical capability "As a further example, vehicle descriptors may include vehicle physical capabilities, such as vehicle type, vehicle turning radius, vehicle top speed, vehicle maximum acceleration, etc” )
parse the intention message to identify the motion plan for the transmitting vehicle (Figure 5, item 230, "Determine information relating to a driving maneuver", here item 230 is preceded by receiving the intention message and parsing of the intention message is being interpreted as examining or analyzing the intention message to determine a motion plan and here the system is determining information relating to a driving maneuver from the intention message)
and control the vehicle based at least in part on the motion plan and the behavior prediction (Paragraph [097&0100], “The method also comprises providing 240 driving assistance to perform the driving maneuver. The process of providing 240 the driving assistance can correspond, for example, to automated performance of the driving maneuver, for example, via a driving assistance system or by adapting an automatically moving transportation vehicle.”) (Figure 5) (Paragraph [0095], "The ascertaining process 220 can estimate whether a speed of the transportation vehicle 205 as the accept transportation vehicle and the speed of the request transportation vehicle match, with the result that cooperation is possible. In this case, it can proceed from its current speed (also its planned speed depending on the degree of automation) and a predicted speed of the request transportation vehicle. This prediction may, on the one hand, on the messages received by the request transportation vehicle”, here the speed of the vehicle is being set based on messages received from another vehicle and the predicted speed of the vehicle).
However Buburuzan does not explicitly teach that wherein the vehicle physical capability comprises at least one of a turning radius, a vehicle top speed, and a vehicle maximum acceleration.
Duncan teaches a vehicle system configured to determine a characteristic of an autonomous driving program and the characteristic may be transmitted to one or more nearby vehicles including
wherein the vehicle physical capability comprises at least one of a turning radius, a vehicle top speed, and a vehicle maximum acceleration Paragraph [0025], “The time-varying handling characteristics may include kinematic characteristics, such as a turning radius”) (Paragraph [0035], “The characteristic may include an adjustable parameter of the automatic-driving software program. … The adjustable parameter may include a maximum acceleration”) (Paragraph [0039], “The adjustable parameter may include a speed parameter, such as a vehicle speed relative to a speed limit (e.g., a speed limit specified by a government body, a manufacturer recommended speed limit, etc.), a plurality of speed settings for a corresponding plurality of speed limits, and/or the like.”)
Buburuzan and Duncan are analogous art as they are both generally related to systems for transmitting information from vehicle to vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the vehicle physical capability comprises at least one of a turning radius, a vehicle top speed, and a vehicle maximum acceleration of Duncan in the method for controlling a vehicle based on data received through intervehicle communication of Buburuzan in order to improve the safety and collision avoidance capabilities of the system by allowing the system to better understand the capabilities of the vehicles in its vicinity (Duncan, Abstract, “The characteristic may be transmitted to one or more nearby vehicles to improve the ability of manual operators and/or automatic-driving software of the nearby vehicles to predict the maneuvers by the vehicle and/or behavior of the vehicle.”).
However neither Buburuzan nor Duncan explicitly teach setting a behavior prediction for the transmitting vehicle based at least in part on a vehicle behavior model for the transmitting vehicle limited by the vehicle physical capability. 
Maluf teaches a system for predicting physical states of a vehicle including setting a behavior prediction for the transmitting vehicle based at least in part on a vehicle behavior model for the transmitting vehicle limited by the vehicle physical capability (Paragraph [0069], “Specifically, according to one or more embodiments of the disclosure as described in detail below, a processor of a vehicle receives a plurality of variables indicative of physical characteristics of the vehicle. The processor uses a machine learning-based model to predict physical states of the vehicle from the plurality of variables indicative of physical characteristics of the vehicle.”, here the system is setting/predicting physical states of the vehicle based on vehicle physical capabilities that are input into a vehicle behavior model). 
Buburuzan, Duncan, and Maluf are all analogous art as they are all generally related to transmitting information to and from vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include setting a behavior prediction for the transmitting vehicle based at least in part on a vehicle behavior model for the transmitting vehicle limited by the vehicle physical capability of Maluf in the method for controlling a vehicle based on data received through intervehicle communication of Buburuzan and Duncan in order to improve the safety and collision avoidance capabilities of the system by allowing the system to better understand the capabilities of the vehicles in its vicinity (Maluf, [0085], “The techniques described herein, therefore, allow for a vehicle or other monitored system to send high fidelity telemetry data for consumption by an application, in a manner that greatly reduces the overhead on the communication infrastructure. In particular, behavioral models can be used to perform simulations and generate synthetic data which can be used in lieu of streaming the actual sensor data in real-time.”).


Regarding claim 15, claim 15 is similar in scope to claim 2 and is therefore rejected under similar rationale.

Regarding claim 16, claim 16 is similar in scope to claim 3 and is therefore rejected under similar rationale.

Regarding claim 22, claim 22 is similar in scope to claim 9 and is therefore rejected under similar rationale.

Regarding claim 28, Buburuzan teaches a non-transitory processor-readable storage medium having stored thereon processor-executable instructions to cause a processor in a vehicle to perform operations comprising (Paragraph [0012], "Another exemplary embodiment is a computer program for carrying out at least one of the methods described above when the computer program runs on a computer, a processor or a programmable hardware component. Another exemplary embodiment is also a digital storage medium which is machine-readable or computer-readable and has electronically readable control signals which can interact with a programmable hardware component in such a manner that one of the methods described above is carried out.") 
receiving an intention message (Paragraph [0028], "Exemplary embodiments also provide a broad control system for a transportation vehicle, designed to receive a driving intention message")
including a motion plan from a transmitting vehicle wherein the motion plan comprises a trajectory of the transmitting vehicle (Paragraph [0018], "In some exemplary embodiments, the at least one vehicle-to-vehicle status message can comprise information relating to a position and/or a trajectory of the at least one further transportation vehicle.") (Paragraph [0023], “The driving intention message can comprise an item of information relating to a future lane change request of the transportation vehicle.”, here the system is capable of receiving a driving intention message which contains a future lane change request which is interpreted as being a motion plan)
and one or more vehicle descriptors associated with the transmitting vehicle (Paragraph [0049], "to provide transportation vehicles in a surrounding area with information relating to the transportation vehicle, for example, a position, a speed, a trajectory and/or a transportation vehicle type", here the vehicle descriptor is a type of vehicle and Paragraph [0036] of the instant application defines a vehicle descriptor "As a further example, vehicle descriptors may include vehicle physical capabilities, such as vehicle type, vehicle turning radius, vehicle top speed, vehicle maximum acceleration, etc.")
and wherein the one or more vehicle descriptors comprise a vehicle physical capability (Paragraph [0049], "to provide transportation vehicles in a surrounding area with information relating to the transportation vehicle, for example, a position, a speed, a trajectory and/or a transportation vehicle type", here Paragraph [0036] of the specification defines a vehicle type as a physical capability "As a further example, vehicle descriptors may include vehicle physical capabilities, such as vehicle type, vehicle turning radius, vehicle top speed, vehicle maximum acceleration, etc” )
parsing the intention message to identify the motion plan for the transmitting vehicle (Figure 5, item 230, "Determine information relating to a driving maneuver", here item 230 is preceded by receiving the intention message and parsing of the intention message is being interpreted as examining or analyzing the intention message to determine a motion plan and here the system is determining information relating to a driving maneuver from the intention message).
However Buburuzan does not explicitly teach that wherein the vehicle physical capability comprises at least one of a turning radius, a vehicle top speed, and a vehicle maximum acceleration.
Duncan teaches a vehicle system configured to determine a characteristic of an autonomous driving program and the characteristic may be transmitted to one or more nearby vehicles including
wherein the vehicle physical capability comprises at least one of a turning radius, a vehicle top speed, and a vehicle maximum acceleration Paragraph [0025], “The time-varying handling characteristics may include kinematic characteristics, such as a turning radius”) (Paragraph [0035], “The characteristic may include an adjustable parameter of the automatic-driving software program. … The adjustable parameter may include a maximum acceleration”) (Paragraph [0039], “The adjustable parameter may include a speed parameter, such as a vehicle speed relative to a speed limit (e.g., a speed limit specified by a government body, a manufacturer recommended speed limit, etc.), a plurality of speed settings for a corresponding plurality of speed limits, and/or the like.”)
Buburuzan and Duncan are analogous art as they are both generally related to systems for transmitting information from vehicle to vehicle. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the vehicle physical capability comprises at least one of a turning radius, a vehicle top speed, and a vehicle maximum acceleration of Duncan in the method for controlling a vehicle based on data received through intervehicle communication of Buburuzan in order to improve the safety and collision avoidance capabilities of the system by allowing the system to better understand the capabilities of the vehicles in its vicinity (Duncan, Abstract, “The characteristic may be transmitted to one or more nearby vehicles to improve the ability of manual operators and/or automatic-driving software of the nearby vehicles to predict the maneuvers by the vehicle and/or behavior of the vehicle.”).
However neither Buburuzan nor Duncan explicitly teach setting a behavior prediction for the transmitting vehicle based at least in part on a vehicle behavior model for the transmitting vehicle limited by the vehicle physical capability. 
Maluf teaches a system for predicting physical states of a vehicle including setting a behavior prediction for the transmitting vehicle based at least in part on a vehicle behavior model for the transmitting vehicle limited by the vehicle physical capability (Paragraph [0069], “Specifically, according to one or more embodiments of the disclosure as described in detail below, a processor of a vehicle receives a plurality of variables indicative of physical characteristics of the vehicle. The processor uses a machine learning-based model to predict physical states of the vehicle from the plurality of variables indicative of physical characteristics of the vehicle.”, here the system is setting/predicting physical states of the vehicle based on vehicle physical capabilities that are input into a vehicle behavior model). 
Buburuzan, Duncan, and Maluf are all analogous art as they are all generally related to transmitting information to and from vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include setting a behavior prediction for the transmitting vehicle based at least in part on a vehicle behavior model for the transmitting vehicle limited by the vehicle physical capability of Maluf in the method for controlling a vehicle based on data received through intervehicle communication of Buburuzan and Duncan in order to improve the safety and collision avoidance capabilities of the system by allowing the system to better understand the capabilities of the vehicles in its vicinity (Maluf, [0085], “The techniques described herein, therefore, allow for a vehicle or other monitored system to send high fidelity telemetry data for consumption by an application, in a manner that greatly reduces the overhead on the communication infrastructure. In particular, behavioral models can be used to perform simulations and generate synthetic data which can be used in lieu of streaming the actual sensor data in real-time.”).


Claims 4-5, 8, 10-11, 17-18, 21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Buburuzan (US-20180319403) in view of Duncan (US-20150161894) further in view of Maluf (US-20190266498) and further in view of Rubin (US-8520695).

Regarding claim 4, the combination of Buburuzan, Duncan, and Maluf teaches the method as discussed above in claims 1 and 3, however the combination does not explicitly teach selecting the detection algorithm based at least in part on the received motion plan. 
Rubin teaches a device, system and method, in a vehicle communication system, to transmit a message comprising the position, heading and speed of a vehicle or other moving object including
selecting the detection algorithm based at least in part on the received motion plan (Column 26, lines 38-40, "Both vehicle based cameras and fixed cameras can easily compare vehicle physical and visual identification with transmitted location") (Column 39, lines 7-11, "A key advantage of providing vehicle type is the type defines the approximate size of the vehicle so that receivers of the message can make reasonable, conservative estimates of where the four corner of the vehicle are based on a single location, such as the front center of the vehicle.", here the system is adjusting its prediction and detection systems based on a received vehicle type which is used to adjust the predicted outer boundaries of the transmitting vehicle).
Buburuzan, Duncan, Maluf, and Rubin are analogous art as they are all generally related to intervehicle communication systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the method of selecting the detection algorithm based at least in part on the received motion plan of Rubin in the method for controlling a vehicle based on data received through intervehicle communication of the combination of Buburuzan, Duncan, and Maluf in order to improve the safety and collision avoidance capabilities of the system by allowing the system to better understand the vehicles in its vicinity (Rubin, Column 37, lines 51-65, “The vehicle type is important for several reasons. First, just common sense, it is important to know WHAT is moving--a car, truck, bicycle, pedestrian, or deer, for example. Or not moving, for example, a traffic signal, bridge abutment, detour diverter, location calibrator, or dead end. … the maximum size is important in order to know the maximum bounds of the vehicle. … The Vehicle Type field is an efficient way to encode 99% of the critical information about a vehicle with respect to V2V collision prevention.”).

Regarding claim 5, the combination of Buburuzan, Duncan, and Maluf teaches the method as discussed above in claims 1 and 2, however the combination does not explicitly teach wherein controlling the vehicle based at least in part on the motion plan and the behavior prediction comprises correlating vehicle detection sensor data with the transmitting vehicle based at least in part on the sensor perceptible attribute. 
Rubin teaches controlling the vehicle based at least in part on the motion plan comprises correlating vehicle detection sensor data with the transmitting vehicle based at least in part on the sensor perceptible attribute (Column 26, lines 38-40, "Both vehicle based cameras and fixed cameras can easily compare vehicle physical and visual identification with transmitted location") (Column 59, lines 17-42, "In summary, each vehicle compares the broadcast location of every vehicle it can also "see" (with local sensors such as video, sonar, radar or lidar) with its transmitted location.") (Column 38 line 65 - Column 39 line 6, "The purpose of the vehicle type code is not to create a comprehensive list of vehicle types, but rather to provide approximate size and capabilities of vehicles, people and objects. The different types are specified when there are important attributes for quick recognition", here the system is using physical and visual identification features such as a vehicle type to correlate a detected vehicle with a transmitted location by comparing the broadcast location with a detected location).
Buburuzan, Duncan, Maluf, and Rubin are analogous art as they are all generally related to intervehicle communication systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein controlling the vehicle based at least in part on the motion plan comprises correlating vehicle detection sensor data with the transmitting vehicle based at least in part on the sensor perceptible attribute of Rubin in the method for controlling a vehicle based on data received through intervehicle communication of the combination of Buburuzan, Duncan, and Maluf in order to improve the safety and collision avoidance capabilities of the system by allowing the system to use a transmitted vehicle attribute such as a vehicle type better understand the vehicles in its vicinity (Rubin, Column 37, lines 51-65, “The vehicle type is important for several reasons. First, just common sense, it is important to know WHAT is moving--a car, truck, bicycle, pedestrian, or deer, for example. Or not moving, for example, a traffic signal, bridge abutment, detour diverter, location calibrator, or dead end. … the maximum size is important in order to know the maximum bounds of the vehicle. … The Vehicle Type field is an efficient way to encode 99% of the critical information about a vehicle with respect to V2V collision prevention.”).

Regarding claim 8, the combination of Buburuzan, Duncan, and Maluf teaches the method as discussed above in claims 1, however the combination does not explicitly teach determining whether a behavior of the transmitting vehicle conforms to the behavior prediction and updating the behavior prediction based at least in part on the vehicle physical capability in response to determining that the behavior of the transmitting vehicle does not conform to the behavior plan. 
Rubin teaches a system further comprising determining whether a behavior of the transmitting vehicle conforms to the behavior prediction (Column 56 line 58 - Column 57 line 7, "Each of these four vehicles, if equipped, is regularly transmitting the location of each respective vehicle. By comparing the V2V received locations from vehicles two, three and four and comparing these locations to the locations observed by the local sensors")
and updating the behavior prediction based at least in part on the vehicle physical capability in response to determining that the behavior of the transmitting vehicle does not conform to the behavior plan (Column 9 line 56 - Column 10 line 6, "This simple vehicle type designation provides both an approximation of vehicle size and shape and an approximation of possible future and defensive options for the vehicle.") (Column 57, line 8-46, "It then compares, for each vehicle in the consensus building set, the absolute geolocation as computed in (c) with the location in the received message received in (b). (f) These differences, as determined in (e), are the offsets for each vehicle in the consensus building set. (g) All of the offsets in (f) are averaged. This is called the "average offset." Note that there is an average offset for every parameter in the offsets, such as latitude and longitude, or N-S and E-W distance.", here the system is updating the behavior prediction in the this case the location of the vehicle with this "average offset" and the system is also taking into account the type of the vehicle when it is updating the position by accounting for the size and vehicle capabilities).
Buburuzan, Duncan, Maluf, and Rubin are analogous art as they are both generally related to intervehicle communication systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining whether a behavior of the transmitting vehicle conforms to the behavior prediction and updating the behavior prediction based at least in part on the vehicle physical capability in response to determining that the behavior of the transmitting vehicle does not conform to the behavior plan of Rubin in the method for controlling a vehicle based on data received through intervehicle communication of the combination of Buburuzan, Duncan, and Maluf in order to improve the safety and collision avoidance capabilities of the system by allowing the system to better determine the positioning of itself and the other vehicles in the vicinity (Rubin, Column 56 line 58 – Column 57 line 7, “There are numerous ways to use local sensors to improve position matching, or calibration. … By comparing the V2V received locations from vehicles two, three and four and comparing these locations to the locations observed by the local sensors, it is possible to achieve with 100% confidence a one-to-one relationship between the received messages and the locally observed vehicles”).

Regarding claim 10, the combination of Buburuzan, Duncan, and Maluf teaches the method as discussed above in claims 1, Buburuzan further teaches
wherein controlling the vehicle based at least in part on the motion plan and the behavior prediction comprises determining a position of the transmitting vehicle based at least in part on the vehicle location attribute (Paragraph [0018], "The first detection process can be based on the information relating to the position and/or the trajectory of the at least one further transportation vehicle. The use of the position or trajectory makes it possible to calculate a position map of transportation vehicles in an area surrounding the transportation vehicle."). 
However, the combination does not explicitly teach determining whether a comparison between a position of the vehicle and the position of the transmitting vehicle indicate an error and triggering a recalculation of the position of the vehicle in response to determining the comparison between the position of the vehicle and the position of the transmitting vehicle indicate an error. 
Rubin teaches a system including determining whether a comparison between a position of the vehicle and the position of the transmitting vehicle indicate an error (Column 57, lines 8-46, "It then compares, for each vehicle in the consensus building set, the absolute geolocation as computed in (c) with the location in the received message received in (b). (f) These differences, as determined in (e), are the offsets for each vehicle in the consensus building set.", here the system is comparing the transmitted and detected position of each vehicle to determine and offset/error)
and triggering a recalculation of the position of the vehicle in response to determining the comparison between the position of the vehicle and the position of the transmitting vehicle indicate an error (Column 57, lines 8-46, "The weighted average offset is now compared to the first vehicle's current offset. If there is no difference, this iteration of the algorithm is complete. If there is a difference, the first vehicle's own offset is increased or decreased to be closer to the weighted average offset.", here the system is triggering a recalculation of the position of the vehicle in response to the determined offset, using an average offset/error from all of the detected vehicles).
Buburuzan, Duncan, Maluf, and Rubin are analogous art as they are all generally related to intervehicle communication systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining whether a comparison between a position of the vehicle and the position of the transmitting vehicle indicate an error and triggering a recalculation of the position of the vehicle in response to determining the comparison between the position of the vehicle and the position of the transmitting vehicle indicate an error of Rubin in the method for controlling a vehicle based on data received through intervehicle communication of the combination of Buburuzan, Duncan, and Maluf in order to improve the safety and collision avoidance capabilities of the system by allowing the system to better determine the positioning of itself and the other vehicles in the vicinity (Rubin, Column 56 line 58 – Column 57 line 7, “There are numerous ways to use local sensors to improve position matching, or calibration. … By comparing the V2V received locations from vehicles two, three and four and comparing these locations to the locations observed by the local sensors, it is possible to achieve with 100% confidence a one-to-one relationship between the received messages and the locally observed vehicles”).

Regarding claim 11, the combination of Buburuzan, Duncan, and Maluf teaches the method as discussed above in claim 1, however the combination does not explicitly teach wherein controlling the vehicle based at least in part on the motion plan and the behavior prediction comprises determining whether the motion plan is unsafe and sending a safety warning to the transmitting vehicle in response to determining the motion plan is unsafe.
Rubin teaches a system wherein controlling the vehicle based at least in part on the motion plan comprises determining whether the motion plan is unsafe (Column 9, lines 8-12, "The receiving vehicle receives the transmission and compares the transmit vehicle information with its own position, speed and direction. This comparison results in a possible collision determination, with an appropriate warning or action taken in response.")
and sending a safety warning to the transmitting vehicle in response to determining the motion plan is unsafe (Column 33, lines 52-65, "Note that in the above scenario, the third vehicle sends the message collision notification … Thus, it is not critical which vehicle, or both vehicles, receive and respond to the message collision notification.").
Buburuzan, Duncan, Maluf and Rubin are analogous art as they are both generally related to intervehicle communication systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein controlling the vehicle based at least in part on the motion plan comprises determining whether the motion plan is unsafe and sending a safety warning to the transmitting vehicle in response to determining the motion plan is unsafe of Rubin in the method for controlling a vehicle based on data received through intervehicle communication of the combination of Buburuzan, Duncan, and Maluf in order to improve the safety and collision avoidance capabilities of the system by allowing the system to warn other vehicles of an unsafe maneuver (Rubin, Column 9, lines 8-12, "The receiving vehicle receives the transmission and compares the transmit vehicle information with its own position, speed and direction. This comparison results in a possible collision determination, with an appropriate warning or action taken in response.").

Regarding claim 17, claim 17 is similar in scope to claim 4 and is therefore rejected under similar rationale.

Regarding claim 18, claim 18 is similar in scope to claim 5 and is therefore rejected under similar rationale.

Regarding claim 21, claim 21 is similar in scope to claim 8 and is therefore rejected under similar rationale.

Regarding claim 23, claim 23 is similar in scope to claim 10 and is therefore rejected under similar rationale.

Regarding claim 24, claim 24 is similar in scope to claim 11 and is therefore rejected under similar rationale.

Conclusion 



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662